Exhibit 10.5


RESTRICTED STOCK UNIT AGREEMENT


THIS AGREEMENT, entered into effective as of the Grant Date (as defined in
paragraph 1), is made by and between the Participant (as defined in paragraph 1)
and Hasbro, Inc. (the "Company").


WHEREAS, the Company maintains the Restated 2003 Stock Incentive Performance
Plan, as amended (the "Plan"), a copy of which is annexed hereto as Exhibit A
and the provisions of which are incorporated herein as if set forth in full, and
the Participant has been selected by the Compensation Committee of the Board of
Directors of the Company (the "Committee"), which administers the Plan, to
receive an award of restricted stock units under the Plan;


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:


1.            Terms of Award.  The following terms used in this Agreement shall
have the meanings set forth in this paragraph 1:


A.            The "Participant" is  ________________.


B.            The "Grant Date" is
[                                                      ],
2013­­­­­­­­­­­­­­­­­­­­­­­­­.­­­­


C.             The "Vesting Period" is the period beginning on the Grant Date
and ending on [       ], 2016, such that the Participant shall become vested in
the Stock Units and the Stock Unit Account as of [  ], 2016, subject to the
terms of this Agreement.


D.            The number of restricted stock units ("Stock Units") awarded under
this Agreement shall be _____________ (________) Stock Units.  Stock Units are
notional shares of the Company's common stock, par value $.50 per share ("Common
Stock") granted under this Agreement and subject to the terms of this Agreement
and the Plan.


E.            Contingent upon and in consideration for the Participant having
executed and delivered to the Company's designated contact no later than [  ],
2013 a Non-Competition, Non-Solicitation and Confidentiality Agreement (the
"Non-Compete Agreement") between the Participant and the Company in the form
provided to the Participant by the Company, the Company hereby grants to the
Participant effective on the Grant Date, pursuant to the Plan, the Stock Units.
 For the avoidance of doubt, if the Participant has not executed and delivered
to the Company's designated contact the Non-Compete Agreement on or before [    
  ], 2013, the grant of the Stock Units represented by this Agreement will never
take effect and will be null and void.


F.            By accepting this award the Participant hereby acknowledges and
agrees that (i) this Award, and any Stock Units or shares of Common Stock the
Participant may become entitled to under this Award in the future, and any
proceeds from selling any such shares of Common Stock, as well as any other
incentive compensation the Participant is granted after adoption of the Clawback
Policy, are subject to the Company's Clawback Policy, which was adopted by the
Company's Board of Directors in October 2012, and (ii) this Award, and any Stock
Units or shares of Common Stock the Participant may become entitled to under
this Award in the future, and any proceeds from selling any such shares of
Common Stock, as well as any other incentive compensation the Participant is
granted after adoption of the Clawback Policy, will be subject to the terms of
such Clawback Policy, as it may be amended from time to time by the Board in the
future.  Such acknowledgement and agreement was a material condition to
receiving this Award, which would not have been made to the Participant
otherwise.


G.            For record-keeping purposes only, the Company shall maintain an
account with respect to this restricted stock unit award (a "Stock Unit
Account") for the Participant where Stock Units related to this award shall be
accumulated and accounted for by the Company.  Without limiting the provisions
of Section 8(b) of the Plan, in the event the Company pays a stock dividend or
reclassifies or divides or combines its outstanding Common Stock then an
appropriate adjustment shall be made in the number of Stock Units held in the
Stock Unit Account.  The Stock Unit Account will reflect notional fractional
shares of Common Stock to the nearest hundredth of a share on a one Stock Unit
for one share of Common Stock basis.


Other terms used in this Agreement are defined pursuant to paragraph 7 or
elsewhere in this Agreement.


2.            Award.  The Participant is hereby granted the number of Stock
Units set forth in paragraph 1.


3.            No Dividends and No Voting Rights.  The Participant shall not be
entitled to any (i) dividends, other than stock dividends (which will be
reflected in an adjustment to the number of Units), or (ii) voting rights with
respect to the Stock Units or the Stock Unit Account.


4.            Vesting and Forfeiture of Units.  Subject to earlier vesting
(either in whole or in part as applicable) only in the situations and under the
terms which are explicitly provided for in the following paragraphs, at the end
of the Vesting Period the Participant shall become vested in the Stock Units and
the portion of the Stock Unit Account subject to this Agreement provided that
the Participant has remained employed and remains employed with the Company
through and including the last day of the Vesting Period.


A.            If a Change in Control (as defined below),  occurs prior to the
end of the Vesting Period, then in connection with such Change in Control the
Stock Units will be treated in the manner set forth in the Plan, as such Plan
has been amended by the Company's shareholders through the date of such Change
in Control.  The recipient hereby acknowledges and agrees that in furtherance of
this, if the shareholders approve an amendment to the Plan (the "Amendment") at
the upcoming May 2013 Annual Meeting of Shareholders, then upon and following a
Change in Control the Stock Units will be treated in the manner set forth in
such Amendment.


B.            The Participant shall otherwise become vested in a pro-rata
portion of the Stock Units and the Stock Unit Account subject to this Agreement
as of the Participant's Date of Termination prior to the end of the Vesting
Period, but only if the Participant's Date of Termination occurs by reason of
either (i) the Participant's retirement at his or her Normal Retirement Date (as
defined below) or Early Retirement Date (as defined below), or (ii) for a
Participant who has at least one year of Credited Service (as defined below),
the Participant's death or Participant's suffering a Permanent Physical or
Mental Disability (as defined below).  In the case of a Termination of
Employment covered by this paragraph 4.B., the Participant will become entitled,
as of the date of the Termination of Employment, to a portion of the Stock Units
and the Stock Unit Account subject to this Agreement, which portion is computed
by multiplying the full number of Stock Units subject to this Agreement by a
fraction, the numerator of which is the number of days in the Vesting Period
which have already elapsed as of the day of the Participant's Termination of
Employment, inclusive of the actual day on which there is a Termination of
Employment, and the denominator of which is the total number of days in the
Vesting Period.  The Participant will forfeit that portion of the Stock Unit
Account which has not vested in accordance with the foregoing provision.


C.            If the Participant's Date of Termination occurs prior to the end
of the Vesting Period for any reason other than the reasons set forth in the
preceding Section 4.B., including, without limitation, if the Participant's
employment is terminated by the Company for cause or for such other reason that
casts such discredit on the Participant as to make termination of the
Participant's employment appropriate (cause or such other reasons being
determined in the sole discretion of the Administrator and the Administrator not
being limited to any definition of Cause in the Plan), then the award of Stock
Units pursuant to this Agreement shall be forfeited and terminate effective as
of such Date of Termination, and the Participant shall not be entitled to any
stock pursuant to this award or any other benefits of this award.


D.            The Stock Units and the Stock Unit Account may not be sold,
assigned, transferred, pledged or otherwise encumbered, except to the extent
otherwise provided by either the terms of the Plan or by the Committee.


5.            Settlement in Shares of Common Stock.  Provided that the
Participant's interest in the Stock Units and the Stock Unit Account has vested,
in whole or in part, in accordance with the provisions of Section 4 above, the
Participant's Stock Unit Account, or applicable portion thereof, shall be
converted into actual shares of Common Stock upon the date of such vesting.
 Such conversion: (i) if it occurs in connection with a termination of the
Participant's employment following a Change in Control under the conditions set
forth in the Plan, will occur upon the Date of Termination, (ii) will occur upon
the Date of Termination, in the case that Section 4.B. is applicable, or (iii)
on [                 ], 2016, in the case that the Participant has remained
employed through the end of the Vesting Period.  The conversion will occur on
the basis of one share of Common Stock for every one Stock Unit which vests.
 Such shares of Common Stock shall be registered in the name of the Participant
effective as of the date of conversion and a stock certificate representing such
actual shares of Common Stock, or electronic delivery of such shares of Common
Stock, as specified in an election by the Participant, shall be delivered to the
Participant within a reasonable time thereafter, subject to any different
treatment called for or allowed by the terms of the Plan relating to a Change in
Control.  To the extent that there are notional fractional shares of Common
Stock in a Stock Unit Account which have vested upon settlement, such notional
fractional shares shall be rounded to the nearest whole share in determining the
number of shares of Common Stock to be received upon conversion.


6.            Income Taxes.  The Participant shall pay to the Company promptly
upon request, and in any event at the time the Participant recognizes taxable
income in respect of the shares of Common Stock received by the Participant upon
the conversion of all or a portion of the Participant's Stock Unit Account, an
amount equal to the taxes the Company determines it is required to withhold
under applicable tax laws with respect to such shares of Common Stock.  Such
payment shall be made in the form of cash, the delivery of shares of Common
Stock already owned or by withholding such number of actual shares otherwise
deliverable pursuant to this Agreement as is equal to the withholding tax due,
or in a combination of such methods.  In the event that the Participant does not
make a timely election with respect to payment of withholding taxes, the Company
shall withhold shares from the settlement of the Award.


7.            Definitions.  For purposes of this Agreement, the terms used in
this Agreement shall be subject to the following:


A.            Change in Control.  The term "Change in Control" shall have the
meaning ascribed to it in the Plan.


B.            Credited Service.  A year of "Credited Service" shall mean a
calendar year in which the Participant is paid for at least 1,000 hours of
service (as defined in the frozen Hasbro Pension Plan) as an employee of the
Company or of a Subsidiary of the Company. A Participant does not need to be, or
have been, a participant in the Hasbro Pension Plan.


C.            Date of Termination.  The Participant's "Date of Termination"
shall be the first day occurring on or after the Grant Date on which the
Participant is not employed (a "Termination of Employment") by the Company or
any entity directly or indirectly controlled by the Company (a "Subsidiary"),
regardless of the reason for the termination of employment; provided that a
termination of employment shall not be deemed to occur by reason of a transfer
of the Participant between the Company and a Subsidiary or between two
Subsidiaries; and further provided that the Participant's employment shall not
be considered terminated while the Participant is on a leave of absence from the
Company or a Subsidiary approved by the Participant's employer.  If, as a result
of a sale or other transaction, the Participant's employer ceases to be a
Subsidiary (and the Participant's employer is or becomes an entity that is
separate from the Company), the occurrence of such transaction shall be treated
as the Participant's Date of Termination caused by the Participant being
discharged by the employer.


D.            Early Retirement Date.  The term "Early Retirement Date" shall
mean:  the day on which a Participant who has attained age fifty-five (55), but
has not reached age sixty-five (65), with ten (l0) or more years of Credited
Service, retires.  A Participant is eligible for early retirement on the first
day of the calendar month coincidental with or immediately following the
attainment of age fifty-five (55) and the completion of ten (l0) years of
Credited Service, and "early retirement" shall mean retirement by an eligible
Participant at the Early Retirement Date.


E.            Normal Retirement Date.  The term "Normal Retirement Date" shall
mean the day on which a Participant who has attained age sixty-five (65), with
five (5) years of Credited Service, retires.  A Participant is eligible for
normal retirement on the first day of the calendar month coincident with or
immediately following the Participant's attainment of age sixty-five (65) and
completion of five (5) years of Credited Service, and "normal retirement" shall
mean the retirement by an eligible Participant at the Normal Retirement Date.


F.            Permanent Physical or Mental Disability.  The term "Permanent
Physical or Mental Disability" shall mean the Participant's inability to perform
his or her job or any position which the Participant can perform with his or her
background and training by reason of any medically determinable physical or
mental impairment which can be expected to result in death or to be of long,
continued and indefinite duration.


G.            Plan Definitions.  Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in this Agreement.


8.            Heirs and Successors.  This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, including
upon any person acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company's assets and business, and
the Participant and the successors and permitted assigns of the Participant,
including but not limited to, the estate of the Participant and the executor,
administrator or trustee of such estate, and the guardian or legal
representative of the Participant.


9.            Administration.  The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.


10.            Plan Governs.  Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan.


11.            No Employment Contract.  The Participant acknowledges that this
Agreement does not constitute a contract for employment for any period of time
and does not modify the at will nature of the Participant's employment with the
Company, pursuant to which both the Company and the Participant may terminate
the employment relationship at any time, for any or no reason, with or without
notice.


12.            Amendment.  This Agreement may be amended by written Agreement of
the Participant and the Company, without the consent of any other person.


13.            Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect of the award
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereof.


14.            Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law and
any court determining the unenforceability of any provisions shall have the
power to reduce the scope or duration of such provision to render such provision
enforceable.












[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all
effective as of the Grant Date.  By accepting the terms of the award represented
by this Agreement through an electronic form offered by the Company, or the
Company's designee, the Participant hereby agrees to the terms of this Agreement
with the same effect as if the Participant had signed this Agreement.




HASBRO, INC.




By: /s/ Brian
Goldner                                                                                                  
Name:       Brian Goldner
Title:            President and Chief Executive Officer




Participant
 
 
_______________________


